DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/14/2022 has been entered. Claims 1 and 11 are newly amended and Claims 6-7 and 16-17 are newly canceled.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sugiyama (US D297381) in view of Ito (US 4768295) and Potter et al. (US 5353459).
Regarding Claim 1, Sugiyama teaches a cushion (see annotated Fig.) for an article of footwear, the cushion extending from an anterior end to a posterior end (annotated fig. 2 shows the cushion extending from an anterior to a posterior end) and comprising: a first chamber (see annotated Fig.) disposed in an interior region of the cushion and including a first interior void (see annotated Fig.) having a first pressure (annotated fig. 2 shows the first chamber disposed in the interior region and having an interior void, wherein the void obviously has a first pressure as any given area has a pressure), the first chamber having arcuate sides extending from an anterior end of the first chamber to a posterior end of the first chamber (annotated fig. 2 shows the first chamber having arcuate sides extending from an anterior to a posterior end); a second chamber (see annotated Fig.) completely surrounding the first chamber and including a second interior void having a second pressure (annotated fig. 2 shows the second chamber completely surrounding the first chamber and including a second interior void, wherein the interior void obviously has a second pressure, as any given area has a pressure); and a web area (see annotated Fig.) disposed between and connecting the first chamber and the second chamber (annotated fig. 2 shows the web area disposed between and connecting the first and second chambers), the web area maintaining an arcuate shape about an entire perimeter of the first chamber and an entire inner perimeter of the second chamber (annotated fig. 2 shows the web area extending around the entire perimeter of the first chamber and inner perimeter of the second chamber, maintaining an arcuate shape around both perimeters).
Sugiyama does not teach wherein the cushion is a bladder and wherein the second pressure is different than the first pressure.
Attention is drawn to Potter et al., which teaches an analogous bladder for an article of footwear. Potter et al. teaches a bladder (100) for an article of footwear, the bladder extending from an anterior end (see annotated Fig.) to a posterior end (see annotated Fig.) and comprising: a first chamber (120) disposed in an interior region of the bladder (100) and including a first interior void having a first pressure; a second chamber (116) completely surrounding the first chamber (120) and including a second interior void having a second pressure different than the first pressure (Fig. 4C shows the second chamber (116) completely surrounding the first chamber (120) and each of the first and second chambers defining a respective first and second interior void; col. 8 ll. 60-61, “outer chamber 116 is inflated to a pressure above that of central chamber 120”); and a web area (122) disposed between and connecting the first chamber (120) and the second chamber (116).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sugiyama to include the teachings of Potter et al. such that the cushion is a bladder, and such that the second pressure is different than the first bladder so as to provide greater rearfoot stability (col. 8 ll. 60 – col. 9 ll. 1, “outer chamber 116 is inflated to a pressure above that of central chamber 120… Bladder 100 inflated in this manner is stiffer around the periphery than in the center of the rearfoot to provide increased rearfoot stability”). Examiner also notes that the cushion of Sugiyama appears to be a bladder as it has two layers bonded together to form chambers, however as this is a design patent this is not explicitly disclosed. 
Regarding Claim 3, Sugiyama teaches all of the limitation of the bladder of Claim 1, as discussed in the rejections above. Sugiyama further teaches wherein the first chamber (see annotated Fig.) is an ovoid (annotated fig. 2 shows the first chamber being egg-shaped, and therefore an ovoid).
Regarding Claim 4, Sugiyama teaches all of the limitation of the bladder of Claim 1, as discussed in the rejections above. Sugiyama further teaches wherein the second chamber (see annotated Fig.) includes an anterior portion (see annotated Fig.) having a first cross-sectional area, a posterior portion (see annotated Fig.) having a second cross-sectional area, and an intermediate portion (see annotated Fig.) connecting the anterior portion and the posterior portion and having a third cross-sectional area (annotated fig. 2 shows the anterior, posterior, and intermediate portions, wherein each portion would obviously have a cross-sectional area, as the bladder is three-dimensional. Fig. 5 shows the cross sectional area of the intermediate portion).
Regarding Claim 5, Sugiyama teaches all of the limitation of the bladder of Claim 1, as discussed in the rejections above. Sugiyama further teaches wherein the third cross-sectional area (see annotated Fig.) is less than at least one of the first cross-sectional area (see annotated Fig.) and the second cross-sectional area (see annotated Fig.) (annotated figs. 2 and 5 show that the third cross-sectional area is obviously less than the first and second cross sectional areas, as the first and second cross sectional areas extend across the entire width of the bladder, while the third cross sectional area does not, as it is interrupted by the first chamber (as shown in annotated figs. 2 and 5)).
Regarding Claim 10, Sugiyama teaches all of the limitations of the bladder of Claim 1. 
Sugiyama does not teach wherein the second pressure is greater than the first pressure.
Attention is drawn to Potter et al., which teaches an analogous bladder for an article of footwear. Potter et al. teaches a bladder (100) for an article of footwear, the bladder extending from an anterior end (see annotated Fig.) to a posterior end (see annotated Fig.) and comprising: a first chamber (120) disposed in an interior region of the bladder (100) and including a first interior void having a first pressure; a second chamber (116) completely surrounding the first chamber (120) and including a second interior void having a second pressure different than the first pressure (Fig. 4C shows the second chamber (116) completely surrounding the first chamber (120) and each of the first and second chambers defining a respective first and second interior void; col. 8 ll. 60-61, “outer chamber 116 is inflated to a pressure above that of central chamber 120”); and a web area (122) disposed between and connecting the first chamber (120) and the second chamber (116). Potter et al. further teaches wherein the second pressure is greater than the first pressure (col. 8 ll. 60-61, “outer chamber 116 is inflated to a pressure above that of central chamber 120”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sugiyama to include the teachings of Potter et al. such that the second pressure is greater than the first pressure so as to increase the rearfoot stability of the wearer’s heel when worn (col. 8 ll. 60 – col. 9 ll. 1, “outer chamber 116 is inflated to a pressure above that of central chamber 120… Bladder 100 inflated in this manner is stiffer around the periphery than in the center of the rearfoot to provide increased rearfoot stability”).

    PNG
    media_image1.png
    595
    614
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    601
    575
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    278
    492
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    443
    828
    media_image4.png
    Greyscale

Claims 2, 8, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Sugiyama (US D297381) in view of Ito (US 4768295) and Potter et al. (US 5353459), and further in view of Chao et al. (US 2013/0263391).
Regarding Claim 2, Sugiyama teaches all of the limitation of the bladder of Claim 1, as discussed in the rejections above. Sugiyama further teaches wherein the bladder has a first width (see annotated Fig.) adjacent to the anterior end of the bladder, a second width (see annotated Fig.) adjacent to the posterior end of the bladder, and a third width (see annotated Fig.) in an intermediate portion (annotated fig. 2 shows the first, second, and third widths in the anterior, posterior, and intermediate portions of the bladder, respectively). 
Sugiyama does not teach wherein the third width is less than the first width and the second width.
Attention is drawn to Chao et al., which teaches an analogous bladder for an article of footwear. Chao et al. teaches a bladder for an article of footwear, the bladder (32, fig. 14B) extending from an anterior end to a posterior end and comprising: a chamber including an interior void having a pressure (paragraph [0034], “portions 41-43 (a) form an exterior of chamber 32, (b) define an interior void 44 that receives both a pressurized fluid and tensile member 50, and (c) provide a durable and sealed structure for retaining the pressurized fluid within chamber 32”). Chao et al. further teaches wherein the bladder has a first width (see annotated Fig.) adjacent to the anterior end of the bladder, a second width (see annotated Fig.) adjacent to the posterior end of the bladder, and a third width (see annotated Fig.) in an intermediate portion that is less than the first width and the second width (annotated fig. 14B shows the first, second, and third widths in the anterior, posterior, and intermediate portions of the bladder, respectively, and wherein the intermediate portion is less than the first and second widths).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sugiyama to include the teachings of Chao et al., such that the third width is less than the first width and the second width as it is no more than a change in shape of the outer perimeter of the second chamber, that would produce no criticality, unexpected result, change in function, or synergistic effect. Further in support of this conclusion of obvious, it is noted that In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966), the court held that the configuration of the claimed disposable plastic nursing container was a matter of choice of which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant (see MPEP § 2144.04 IV).
Regarding Claim 8, Sugiyama teaches all of the limitation of the bladder of Claim 1, as discussed in the rejections above. 
Sugiyama does not teach wherein the second chamber includes a plurality of lobes, each lobe having a first end, a second end, and an intermediate portion disposed between the first end and the second end and being larger than the first end and the second end.
Attention is drawn to Chao et al., which teaches an analogous bladder for an article of footwear. Chao et al. teaches a bladder for an article of footwear, the bladder (32, fig. 14B) extending from an anterior end to a posterior end and comprising: a chamber including an interior void having a pressure (paragraph [0034], “portions 41-43 (a) form an exterior of chamber 32, (b) define an interior void 44 that receives both a pressurized fluid and tensile member 50, and (c) provide a durable and sealed structure for retaining the pressurized fluid within chamber 32”). Chao et al. further teaches wherein the chamber includes a plurality of lobes (see annotated Fig.), each lobe having a first end (see annotated Fig.), a second end (see annotated Fig.), and an intermediate portion (see annotated Fig.) disposed between the first end and the second end and being larger than the first end and the second end (annotated fig. 14B shows the lobes having a first end, a second end, and an intermediate portion, the intermediate portion being disposed between and larger than the first and second ends).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sugiyama to include the teachings of Chao et al. such that the second chamber includes a plurality of lobes, each lobe having a first end, a second end, and an intermediate portion disposed between the first end and the second end and being larger than the first end and the second end as it is no more than a change in shape of the outer perimeter of the second chamber, that would produce no criticality, unexpected result, change in function, or synergistic effect. Further in support of this conclusion of obvious, it is noted that In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966), the court held that the configuration of the claimed disposable plastic nursing container was a matter of choice of which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant (see MPEP § 2144.04 IV).
Regarding Claim 9, Sugiyama teaches all of the limitation of the bladder of Claim 8, as discussed in the rejections above. 
Sugiyama does not teach wherein the plurality of the lobes are arranged in series around the first chamber.
Attention is drawn to Chao et al., which teaches an analogous bladder for an article of footwear. Chao et al. teaches a bladder for an article of footwear, the bladder (32, fig. 14B) extending from an anterior end to a posterior end and comprising: a chamber including an interior void having a pressure (paragraph [0034], “portions 41-43 (a) form an exterior of chamber 32, (b) define an interior void 44 that receives both a pressurized fluid and tensile member 50, and (c) provide a durable and sealed structure for retaining the pressurized fluid within chamber 32”), and wherein the chamber includes a plurality of lobes (see annotated Fig.), each lobe having a first end (see annotated Fig.), a second end (see annotated Fig.), and an intermediate portion (see annotated Fig.) disposed between the first end and the second end and being larger than the first end and the second end (annotated fig. 14B shows the lobes having a first end, a second end, and an intermediate portion, the intermediate portion being disposed between and larger than the first and second ends). Chao et al. further teaches wherein the plurality of the lobes are arranged in series around the chamber (annotated fig. 14B shows the lobes being arranged in series around the outer edge of the chamber).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sugiyama to include the teachings of Chao et al. such that the plurality of the lobes are arranged in series around the first chamber as it is no more than a change in shape of the outer perimeter of the second chamber, that would produce no criticality, unexpected result, change in function, or synergistic effect. Further in support of this conclusion of obvious, it is noted that In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966), the court held that the configuration of the claimed disposable plastic nursing container was a matter of choice of which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant (see MPEP § 2144.04 IV).


    PNG
    media_image5.png
    539
    677
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    551
    668
    media_image6.png
    Greyscale

Claims 11-15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Sugiyama (US D297381) in view of Ito (US 4768295) and Chao et al. (US 2013/0263391).
Regarding Claim 11, Sugiyama teaches a cushion (see annotated Fig.) for an article of footwear, the cushion extending from an anterior end to a posterior end (annotated fig. 2 shows the cushion extending from an anterior to a posterior end) and comprising: a first chamber (see annotated Fig.) disposed in an interior region of the cushion and including a first interior void (see annotated Fig.) (annotated fig. 2 shows the first chamber disposed in the interior region and having an interior void), the first chamber having arcuate sides extending from an anterior end of the first chamber to a posterior end of the first chamber (annotated fig. 2 shows the first chamber having arcuate sides extending from an anterior to a posterior end); a second chamber (see annotated Fig.) at least partially surrounding the first chamber (annotated fig. 2 shows the second chamber completely surrounding the first chamber); and a web area (see annotated Fig.) disposed between and connecting the first chamber and the second chamber (annotated fig. 2 shows the web area disposed between and connecting the first and second chambers), the web area maintaining an arcuate shape about an entire perimeter of the first chamber and an entire inner perimeter of the second chamber (annotated fig. 2 shows the web area extending around the entire perimeter of the first chamber and inner perimeter of the second chamber, maintaining an arcuate shape around both perimeters).
Sugiyama does not teach wherein the cushion is a bladder, or a plurality of lobes arranged in series around a perimeter of the second chamber.
Attention is drawn to Ito, which teaches an analogous bladder for an article of footwear. Ito teaches bladder (1, see fig. 4) for an article of footwear (fig. 1), the bladder (1) extending from an anterior end (see annotated Fig.) to a posterior end (see annotated Fig.) and comprising: a first chamber (see annotated Fig.) disposed in an interior region of the bladder and including a first interior void (annotated figs. 4 and 5 show the first chamber being disposed within the interior of the bladder and having a first interior void), the first chamber having arcuate sides extending from an anterior end of the first chamber to a posterior end of the first chamber (annotated fig. 4 shows the first chamber having arcuate sides extending from an anterior to a posterior end); a second chamber (see annotated Fig.) at least partially surrounding the first chamber (Annotated fig. 4 shows the first chamber being surrounded by the second chamber); and a web area (7) disposed between and connecting the first chamber and the second chamber (annotated fig. 4 shows the web area disposed between and connecting the first and second chambers).
Attention is drawn to Chao et al., which teaches an analogous bladder for an article of footwear. Chao et al. teaches a bladder (32) for an article of footwear, the bladder (32) extending from an anterior end to a posterior end and comprising: a chamber (32) including a plurality of lobes (see annotated Fig.) arranged in series around a perimeter of the chamber (annotated fig. 14B shows the lobes being arranged in series around the outer edge of the chamber).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sugiyama to include the teachings of Ito such that the cushion is a bladder, as the cushioning member of Sugiyama appears to be a bladder, however this is not explicitly disclosed, and as the bladder of Ito has analogous structure to the cushion of Sugiyama and further refers to the bladder as a cushioning member; and to modify Sugiyama to include the teachings of Chao et al. such that the second chamber includes a plurality of lobes arranged in series around a perimeter of the second chamber as it is no more than a change in shape of the perimeter of the second chamber that would produce no criticality, unexpected result, change in function, or synergistic effect. Further in support of this conclusion of obvious, it is noted that In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966), the court held that the configuration of the claimed disposable plastic nursing container was a matter of choice of which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant (see MPEP § 2144.04 IV).
Regarding Claim 12, Sugiyama teaches all of the limitation of the bladder of Claim 11, as discussed in the rejections above. Sugiyama further teaches wherein the bladder has a first width (see annotated Fig.) adjacent to the anterior end of the bladder, a second width (see annotated Fig.) adjacent to the posterior end of the bladder, and a third width (see annotated Fig.) in an intermediate portion (annotated fig. 2 shows the first, second, and third widths in the anterior, posterior, and intermediate portions of the bladder, respectively). 
Sugiyama does not teach wherein the third width is less than the first width and the second width.
Attention is drawn to Chao et al., which teaches an analogous bladder for an article of footwear. Chao et al. teaches a bladder (32) for an article of footwear, the bladder (32) extending from an anterior end to a posterior end and comprising: a chamber (32) including a plurality of lobes arranged in series around a perimeter of the chamber (annotated fig. 14B shows the lobes being arranged in series around the outer edge of the chamber). Chao et al. further teaches wherein the bladder has a first width (see annotated Fig.) adjacent to the anterior end of the bladder, a second width (see annotated Fig.) adjacent to the posterior end of the bladder, and a third width (see annotated Fig.) in an intermediate portion that is less than the first width and the second width (annotated fig. 14B shows the first, second, and third widths in the anterior, posterior, and intermediate portions of the bladder, respectively, and wherein the intermediate portion is less than the first and second widths).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sugiyama to include the teachings of Chao et al., such that the third width is less than the first width and the second width as it is no more than a change in shape of the outer perimeter of the second chamber, that would produce no criticality, unexpected result, change in function, or synergistic effect. Further in support of this conclusion of obvious, it is noted that In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966), the court held that the configuration of the claimed disposable plastic nursing container was a matter of choice of which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant (see MPEP § 2144.04 IV).
Regarding Claim 13, Sugiyama teaches all of the limitation of the bladder of Claim 11, as discussed in the rejections above. Sugiyama further teaches wherein the first chamber (see annotated Fig.) is an ovoid (annotated fig. 2 shows the first chamber being egg-shaped, and therefore an ovoid).
Regarding Claim 14, Sugiyama teaches all of the limitation of the bladder of Claim 11, as discussed in the rejections above. Sugiyama further teaches wherein the second chamber (see annotated Fig.) includes an anterior portion (see annotated Fig.) having a first cross-sectional area, a posterior portion (see annotated Fig.) having a second cross-sectional area, and an intermediate portion (see annotated Fig.) connecting the anterior portion and the posterior portion and having a third cross-sectional area (annotated fig. 2 shows the anterior, posterior, and intermediate portions, wherein each portion would obviously have a cross-sectional area, as the bladder is three-dimensional. Fig. 5 shows the cross sectional area of the intermediate portion).
Regarding Claim 15, Sugiyama teaches all of the limitation of the bladder of Claim 14, as discussed in the rejections above. Sugiyama further teaches wherein the third cross-sectional area (see annotated Fig.) is less than at least one of the first cross-sectional area (see annotated Fig.) and the second cross-sectional area (see annotated Fig.) (annotated figs. 2 and 5 show that the third cross-sectional area is obviously less than the first and second cross sectional areas, as the first and second cross sectional areas extend across the entire width of the bladder, while the third cross sectional area does not, as it is interrupted by the first chamber (as shown in annotated fig. 5)).
Regarding Claim 18, Sugiyama teaches all of the limitation of the bladder of Claim 11, as discussed in the rejections above. 
Sugiyama does not teach wherein the lobes of the plurality of lobes each includes a first end, a second end, and an intermediate portion disposed between the first end and the second end and being larger than the first end and the second end.
Attention is drawn to Chao et al., which teaches an analogous bladder for an article of footwear. Chao et al. teaches a bladder (32) for an article of footwear, the bladder (32) extending from an anterior end to a posterior end and comprising: a chamber (32) including a plurality of lobes arranged in series around a perimeter of the chamber (annotated fig. 14B shows the lobes being arranged in series around the outer edge of the chamber). Chao et al. further teaches wherein the lobes of the plurality of lobes (see annotated Fig.), each includes a first end (see annotated Fig.), a second end (see annotated Fig.), and an intermediate portion (see annotated Fig.) disposed between the first end and the second end and being larger than the first end and the second end (annotated fig. 14B shows the lobes having a first end, a second end, and an intermediate portion, the intermediate portion being disposed between and larger than the first and second ends).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sugiyama to include the teachings of Chao et al. such that the lobes of the plurality of lobes each includes a first end, a second end, and an intermediate portion disposed between the first end and the second end and being larger than the first end and the second end as it is no more than a change in shape of the outer perimeter of the second chamber, that would produce no criticality, unexpected result, change in function, or synergistic effect. Further in support of this conclusion of obvious, it is noted that In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966), the court held that the configuration of the claimed disposable plastic nursing container was a matter of choice of which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant (see MPEP § 2144.04 IV).

    PNG
    media_image7.png
    432
    643
    media_image7.png
    Greyscale

Claim(s) 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sugiyama (US D297381) in view of Ito (US 4768295) and Chao et al. (US 2013/0263391), and further in view of Potter et al. (US 5353459).
Regarding Claim 19, Sugiyama teaches all of the limitations of the bladder of Claim 11. 
Sugiyama does not teach wherein a pressure of the first chamber is different than a pressure of the second chamber.
Attention is drawn to Potter et al., which teaches an analogous bladder for an article of footwear. Potter et al. teaches a bladder for an article of footwear, the bladder (100) extending from an anterior end (see annotated Fig.) to a posterior end (see annotated Fig.) and comprising: a first chamber (120) disposed in an interior region of the bladder and including a first interior void; and a second chamber (116) at least partially surrounding the first chamber (Fig. 4C shows the second chamber (116) surrounding the first chamber (120) and each of the first and second chambers defining a respective first and second interior void). Potter et al. further teaches wherein a pressure of the first chamber (120) is different than a pressure of the second chamber (116) (col. 8 ll. 60-61, “outer chamber 116 is inflated to a pressure above that of central chamber 120”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sugiyama to include the teachings of Potter et al. such that the second pressure is different than the first bladder so as to provide greater rearfoot stability (col. 8 ll. 60 – col. 9 ll. 1, “outer chamber 116 is inflated to a pressure above that of central chamber 120… Bladder 100 inflated in this manner is stiffer around the periphery than in the center of the rearfoot to provide increased rearfoot stability”).
Regarding Claim 20, Sugiyama teaches all of the limitations of the bladder of Claim 19. 
Sugiyama does not teach wherein a pressure of the second chamber is greater than a pressure of the first chamber.
Attention is drawn to Potter et al., which teaches an analogous bladder for an article of footwear. Potter et al. teaches a bladder for an article of footwear, the bladder (100) extending from an anterior end (see annotated Fig.) to a posterior end (see annotated Fig.) and comprising: a first chamber (120) disposed in an interior region of the bladder and including a first interior void; and a second chamber (116) at least partially surrounding the first chamber (Fig. 4C shows the second chamber (116) surrounding the first chamber (120) and each of the first and second chambers defining a respective first and second interior void), and wherein a pressure of the first chamber (120) is different than a pressure of the second chamber (116) (col. 8 ll. 60-61, “outer chamber 116 is inflated to a pressure above that of central chamber 120”). Potter et al. further teaches wherein a pressure of the second chamber (116) is greater than a pressure of the first chamber (120) (col. 8 ll. 60-61, “outer chamber 116 is inflated to a pressure above that of central chamber 120”).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-5, 8-15, and 18-20 have been considered but are moot because the new ground of rejection necessitated by amendment. Therefore, see aforementioned rejections for the argued missing limitations. 
Regarding the 35 U.S.C. 103 rejection of Claims 1 and 11, Applicant submits that Potter fails to teach wherein the web area maintains an arcuate shape around the perimeter of the first chamber and the perimeter of the second chamber, as potter shows the web area having right angles and extending along straight lines. However, such argument is moot in view of a new grounds of rejection as set forth above in view of Sugiyama. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Allen et al. (US 5575088) teaches a bladder having a first inner chamber with arcuate side walls and a second outer chamber completely surrounding the first chamber. Hase (D308901) teaches a bladder for an article of footwear having a first inner chamber and a second outer chamber, the chambers connected by a continuous and arcuate web area. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HALEY A SMITH whose telephone number is (571)272-6597. The examiner can normally be reached Monday - Thursday 7:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on (571)272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HALEY A SMITH/Examiner, Art Unit 3732           
                                                                                                                                                                                             
/KHOA D HUYNH/Supervisory Patent Examiner, Art Unit 3732